Citation Nr: 1430427	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-00 969	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Vocational and Rehabilitation and Employment Services under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The appellant served on active duty for training from October 1980 to February 1981. 

This matter comes before the Board of Veterans' Appeals on appeal from a January 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Pursuant to his request, the appellant was scheduled for a Board hearing before the undersigned Veterans Law Judge in June 2014.  However, on the day of the hearing, he, via his representative, withdrew his request for such a hearing.  38 C.F.R. § 20.702(e), 20.704(e) (2013).


FINDING OF FACT

On June 25, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, via his representative, that he wished to withdraw his appeal regarding the issue of entitlement to Vocational and Rehabilitation and Employment Services under the provisions of Chapter 31, Title 38, United States Code.


CONCLUSION OF LAW

The criteria for withdrawal of appeal on the issue of entitlement to Vocational and Rehabilitation and Employment Services under the provisions of Chapter 31, Title 38, United States Code have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On June 25, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, via his representative, that he wished to withdraw his appeal regarding the issue of entitlement to Vocational and Rehabilitation and Employment Services under the provisions of Chapter 31, Title 38, United States Code, which is the only claim pending before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


